UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4594


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JONATHAN D. EADDY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:10-cr-00278-HEH-1)


Submitted:   February 16, 2012            Decided:   February 21, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles D. Lewis, Richmond, Virginia, for Appellant. Neil H.
MacBride, United States Attorney, Michael A. Jagels, Special
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jonathan D. Eaddy appeals the district court’s 120-

month      sentence     following            his     guilty       plea   to   two    counts   of

possession         of   a     firearm         by     a    convicted       felon,    18    U.S.C.

§ 922(g)(1) (2006), and one count of possession with intent to

distribute cocaine base, in violation of 21 U.S.C. § 841 (2006).

On appeal, Eaddy contends that his sentence was unreasonable

because the district court erred in converting cash recovered

from his pockets following his arrest to cocaine base equivalent

for the purpose of calculating his base offense level.                                   Finding

no error, we affirm.

              In    reviewing            a   sentence,       we    must    ensure     that    the

district      court         did     not      commit       any     “significant       procedural

error,” such as failing to properly calculate the applicable

Guidelines range.                 The district court is permitted to convert

cash to its drug equivalent if the cash can be “linked credibly

to   the    defendant’s           purchase         or     sale    of   narcotics.”        United

States v.     Sampson,            140    F.3d      585,    592    (4th    Cir.   1998).       The

Government must establish by a preponderance of the evidence the

connection         between         the       money       seized    and    the      drug-related

activity.      See United States v. Gonzalez-Sanchez, 953 F.2d 1184,

1187 (9th Cir. 1992).

              Applying these standards to the record before us, we

conclude that the Government proved by a preponderance of the

                                                     2
evidence the connection between the cash seized from Eaddy’s

pockets and his drug activity.              See United States v. Thomas, 913

F.2d 1111, 1117-18 (4th Cir. 1990) (holding that possession of

large    amount    of    cash   may    be   circumstantial       evidence       of   drug

trafficking).      Therefore, the district court did not clearly err

by converting the seized cash into its cocaine base equivalent

for the purpose of calculating Eaddy’s base offense level.                             See

United    States    v.    Hicks,      948   F.2d    877,   881    (4th       Cir.    1991)

(stating    standard       of   review).          Accordingly,        we    affirm    the

district court’s judgment.

            We dispense with oral argument because the facts and

legal    contentions      are   adequately         presented     in    the    materials

before    the   court     and   argument        would   not    aid    the    decisional

process.

                                                                               AFFIRMED




                                            3